Bronson, J.
I dissent. The record in this case is not free from doubt. The majority opinion has concluded, as a matter of law, that the record clearly discloses that only the first annual premium was ever paid by the insured, and that this was paid after the policy had lapsed; that the record does not disclose that the agents had any authority to extend the payment of the second premium, contrary to the express pro*638visions of the policy. Upon the issues, the material questions involved were the payment and acceptance of the second annual premium and the continuance of the policy in force, through waiver of the defendant, and the action of its agents. If in the record there axe disputed questions of fact upon which reasonable men might draw different conclusions, these questions, involving also the credibility of the witnesses, were primarily and fundamentally for the jury. Akin v. Johnson, 28 N. D. 205, 148 N. W. 535; Peterson v. Fargo-Moorhead Street R. Co. 37 N. D. 440, 164 N. W. 42. As Justice Grace has discussed in his dissenting opinion, considerable incompetent testimony was adduced concerning transactions with the deceased. In determining as a matter of law that there is no evidence for the jury upon material issues involved, -this incompetent testimony cannot properly be considered. The question, therefore, is whether there is any legal evidence in the record upon which the verdict can be supported. State Bank v. Bismarck Elevator & Invest. Co. 31 N. D. 102, 153 N. W. 459. There is some evidence in the record to the effect that one Williams was the general agent for the defendant; that one Welch was an employee and agent of this general agent; that one Wilhelm was a soliciting agent of the defendant. The policy issued, concededly, was in force from May 27, 1917, to May 27, 1918. A premium note for $78.30 had been given in payment of the first premium. It was made payable to Wilhelm. The defendant did not, and does not, claim such note as its property. It represented apparently, in whole or in part, the agent’s fee or commission due from the defendants. This note was placed with the general agent, as collateral for a loan. In September, 1918, Welch, the representative of the general agent, Wilhelm, and another party, visited the deceased at his place where he was threshing. At that time the policy of life insurance, by its terms, had lapsed. By its provisions, the failhre to pay the premium on or before the date when due, or the failure to pay any premium note when due, rendered the policy null and void, without any action or notice by the company. By its provisions, in case of the default in the payment of any premium or of any premium note when due, the company will reinstate such policy at any time, upon written request by the insured, accompanied by evidence of insurability satisfactory to the company, and of the payment of all premium arrears *639and indebtedness existing at tbe date of default, plus 5 per cent interest. By its terms, no agent bad power to modify tbe contract, to-extend tbe time of payment of premiums, or to waive any forfeiture. Tbe note given for tbe first premium was dated in May, 1917, and fell due in November, 1917. By tbe strict terms of tbe policy, tbis note, when not paid in November, 1917, rendered tbe policy null and void. Tbe majority opinion recognizes at least that the policy was in force for a period of one year, plus tbe period of grace. • Tbe defendant does-not assert that tbe policy lapsed before tbe expiration of a year after its issuance. Apparently there is at least a recognized waiver on tbe part of tbe defendant concerning at least one of tbe strict provisions contained in tbis contract of insurance issued to tbe deceased. Bor, tbe premium note was a consideration for tbe policy whether given to tbe defendant or its agent. When tbe general agent, through bis representative, -went to tbe farm of tbe deceased to see him about tbis policy or tbe premium note given therefor, tbe conditions in tbe contract that provided for tbe immediate forfeiture of tbe policy upon tbe failure to pay tbe premium could be waived by such general agent. Hall v. Dakota Mut. L. Ins. Co. 37 S. D. 342, 158 N. W. 449; Noem v. Equitable L. Ins. Co. 37 S. D. 176, 157 N. W. 308; McDonald v. Equitable Life Assur. Soc. 185 Iowa, 1008, 169 N. W. 352; New York L. Ins. Co. v. Eggleston, 96 U. S. 572, 24 L. ed. 841; Lyke v. First Nat. Life Acci. Ins. Co. 41 S. D. 527, 171 N. W. 603; Hartford Life Annuity Ins. Co. v. Unsell, 144 U. S. 439, 36 L. ed. 496, 12 Sup. Ct. Rep. 671; Michigan-Idaho Lumber Co. v. Northern F. & M. Ins. Co. 35 N. D. 244, 160 N. W. 130. It may be that tbe preponderance of' evidence in tbis case is to tbe effect that these three persons went out to see tbe deceased for tbe sole purpose of collecting tbe premium note theretofore given by him; that they did not waive any of tbe provisions of tbe policy; and did not reinstate tbe policy of tbe deceased. There is evidence in tbe record, however, from tbe mouths of three-witnesses to tbe effect that Wilhelm, tbe agent of tbe defendant, on tbis farm of tbe deceased stated that be bad settled up with tbe deceased, and that if be died to-morrow be would get $2,000. Tbe check issued by the deceased was given to tbe representative of tbe general agent, Welch, as agent of tbe Kansas City Life Insurance Company. It was *640indorsed by Welch, as agent of the Kansas City Life Insurance Company. The doubtful circumstance concerning this check is that in amount it equals the first premium note given, plus interest. On the other hand the circumstance is doubtful why such check should be made payable to the agent of the Kansas City Life Insurance Company, when, as the defendant contends, the first premium note was not the property of the defendant and it had no concern with the same. If the mouth of the deceased were not sealed by death, and the mouths of defendant’s agents sealed by the statute, these doubtful circumstances might be explained. The defendant’s witnesses totally deny making -any such statement concerning settlement with the deceased. Upon the record the check given by the deceased was given in payment either of the first premium note, or of the second annual premium. ' If it was true that the defendant’s agents admitted settlement with the deceased .and made statements to the effect that the policy was in force (because, .assuredly, the $2,000 would not be payable unless the policy was in force), the check necessarily must have been in payment of the second annual premium. If, on the other hand, no such admission or statements were made, the check undoubtedly was given in payment of the first premium note. These were questions of fact for the jury, concerning which there was a sharp conflict in the evidence. If the second annual premium was paid and accepted, and the policy, without further acts, treated as reinstated by the agents, the defendant, upon principles •of waiver and estoppel, may not insist upon the express terms and •conditions of the policy concerning reinstatement. The jury, through its findings, has determined that this check was given in payment of ■the second annual premium. I am not prepared to state, as a matter •of law, that this finding should be reversed.